FILED
                            NOT FOR PUBLICATION
                                                                               JUN 21 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TOMASA BURGARA-CAMACHO,                          No.   20-70399

              Petitioner,                        Agency No. A075-731-798

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 16, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and BRESS and BUMATAY, Circuit Judges.

      Tomasa Burgara-Camacho appeals from the denial of her motion to reopen

immigration proceedings that ended in August 2002. We have jurisdiction under 8




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252 and review for an abuse of discretion. See Flores v. Barr, 930 F.3d

1082, 1086–87 (9th Cir. 2019) (per curiam). We deny the petition.1

      Burgara-Camacho does not dispute that she sought reopening well after the

statutory deadline. See 8 U.S.C. § 1229a(c)(7)(C)(i). Although that deadline is

subject to equitable tolling, the Board of Immigration Appeals did not err in

declining to toll on the basis of ineffective assistance of counsel when Burgara-

Camacho made no showing that she exercised due diligence in discovering the

attorney errors that purportedly prevented her from timely filing. See Bonilla v.

Lynch, 840 F.3d 575, 583 (9th Cir. 2016) (“enforc[ing] the denial” of an untimely

motion to reopen where there was an unexplained “six year gap . . . in [the

petitioner’s] pursuit of legal advice”).

      PETITION DENIED.




      1
         The government requests dismissal on the ground that Burgara-Camacho
failed to petition for review within 30 days of the final removal order, as required
under 8 U.S.C. § 1252(b)(1). Because court-generated records indicate otherwise,
we conclude that we have jurisdiction. Cf. Sheviakov v. INS, 237 F.3d 1144,
1146–48 (9th Cir. 2001) (declining to dismiss a petition as untimely where there
was “tangible evidence” that the petition arrived in the clerk’s post office box by
the deadline even though the clerk’s office did not “stamp the petition” as filed
until the next day); 9th Cir. R. 25-5(c)(2) (“An electronic filing successfully
completed by 11:59 p.m. Pacific Time will be entered on the Court’s docket as of
that date.”).
                                           2